Betts, J. (dissenting):
Harry S. Gordon died October 16, 1908, in Ulster county. His will was proved December 15, 1908. Amongst other provisions the will contained this: “Fifth. I give, devise and bequeath unto Edith Gordon, wife of William J. Gordon,, the sum of Twenty-five Hundred Dollars ($2,500.00).”
This legacy was properly payable to Edith Gordon, December 15, 1909. (Code Civ. Proc. § 2721.) Edith Gordon resided in Maryland, Some time prior to May 15,1909, her residence was burned at Pope’s Creek and she lost everything, escaping *500at midnight in hér night clothes from the fire. Shortly after the fire she met the executor and desired him to pay her legacy. This he could not do under the statute. It was then suggested that an effort should be made to raise money by an assignment or .pledge or hypothecation of the legacy for the sum of $2,000. Edith Gordon tried, unsuccessfully-to raise this amount. The executor did not succeed in raising the amount for her, but on the 15th of May, 1909, he paid said Edith Gordon $1,700 of his own money. She or- her husband had purchased for $300 a colt from the estate, which was unpaid for and which was at that time credited to her. Some time during the year such proceedings were had that the taxable transfer tax against this $2,500 was fixed at $118.75, which was paid by the executor, so that so far as Mrs. Edith Gordon was concerned she had received $2,118.75; $1,700 of it being the personal money of the executor. On or about January 20, 1910, the executor went to Maryland, where Edith Gordon resided, and paid her the balance of her legacy, which was $381.25, in cash, whereupon Mrs. Gordon gave that money back to the executor and he took it and still retains it. Mrs. Gordon executed a release on January 20, 1910, releasing the executor and the estate from any and all claims under the will of Harry S. Gordon. ‘ This was witnessed by W. J. Gordon, her husband, but was not acknowledged before a notary, public, and later a more formal release was filed. Upon the judicial settlement of the accounts of this executor in the Surrogate’s Court Edith Gordon was duly cited but. did not appear. Objection was made by a special, guardian for certain infant legatees that the $381.25 given by Edith Gordon to John R. De Vany, the executor, should be credited to the estate, and the executor’s accounts charged therewith. These infants are not shown to have any interest Whatever in the legacy to Edith Gordon, the Edith Gordon the infant being an entirely different person. Mrs. Edith Gordon, the legatee, filed no objections. The surrogate found ‘ ‘ That said sum of $381.00 so received and retained by said executor belongs to the estate of said Harry S. Gordon, and said executor should be and is charged with said sum in the decree entered herein.” The decree followed this finding, so that we have the executor charged with $381, which was given *501to him by one of the legatees under the will of his testator, and that amount is passed to the credit of some persons who are entire strangers to this, legacy.
The surrogate cites no authority for the action thus taken. The authorities cited by the attorney for the respondents on this appeal have no relation to the question that was before the surrogate. They are for the most part where a trustee of some kind has used the funds of the estate for Ms betterment. This executor did not do that; -he advanced his individual funds to the legatee at her request. There is no question of fraud, misrepresentation or deceit here and the surrogate has so found. “ Sixth. That no fraud, misrepresentations or deceit was made by the executor before or at the time of the said "payment, to the said Edith E. Gordon.”
He could not well find otherwise because it was apparent the legatee knew the amount of her legacy. She gave two releases therefor in full and she was cited to appear upon the final accounting and could make objection if she so desired.
The decree provides that the balance remaining in the hands of the executor, who continues as trustee, shall be by him invested according to the terms of the will and the net income received therefrom together with the net income from the balance of the residuary estate be paid to May K. Gordon. Thus by the decree ,as. entered May K. Gordon, the wife of the deceased, will receive during her lifetime the income from money that in nowise belongs to her and never did and it will eventually be paid to residuary legatees whom the testator did not give it to, instead of being disposed of by Edith Gordon as testator intended.
Fulton v. Whitney (66 N. Y. 548), which is quoted by the respondents, was a case where a trustee had purchased for his own benefit property belonging to the estate and it was held that he could not do so but that the purchase inured to the benefit of the cestui que trust. That is not this case nor like it but it does lay down the rule which precludes trustees from dealing for their own benefit in property of the estate and the reason for it.
This executor did nothing wrong. He did not use the funds of the estate for his own benefit. To accommodate Mrs. Edith *502Gordon he used $1,100 of his private funds to help her before he could pay her from the estate and she" made him a present and is not here disavowing it or complaining.
The decree proceeds on the theory that Edith Gordon did not receive all that she was entitled to and yet the balance which it is claimed belonged to her is by the decree given to other parties.
I think after the payment to Edith Gordon of the amount of her legacy it was hers to do with as she chose, arid until she makes some protest or expresses some dissatisfaction other parties cannot by judicial decree be j given any portion of her property which she saw fit to give to this executor. (Barr v. N. Y., L. E. & W. R. R. Co., 125 N. Y. 263, 215.)
It follows that the decree of the surrogate should be reversed, with costs payable to the executor out of the estate.
Decree of the surrogate modified las per opinion and as so modified affirmed, without costs.